DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato US 8,118,299 (”Sato”).
 	Regarding claim 1, Sato disclosed a sheet feeding device comprising: 
 	a feeder (32) configured to feed a sheet;  
 	a contact member (56) which a leading end of the sheet in a feeding direction is to contact; 
 	a movement restricting member (60) configured to lock the contact member to restrict movement of the contact member from a contact position where the contact member contacts the sheet (Figure 4);  
 	a moving mechanism (66) configured to move the movement restricting member between a locking position at which the movement restricting member locks the contact member and a lock releasing position at which the movement restricting member releases locking of the contact member (Figures 4 and 5), the contact member being 
 	control circuitry configured to control the moving mechanism to move the movement restricting member to the lock releasing position and then to the locking position when a feeding operation of the sheet is finished (see the second full paragraph of column 6 and the first two paragraphs of column 7).  
 	Regarding claim 2, Sato disclosed a contact member rotary shaft (54) configured to support the contact member so that the contact member is rotatable with respect to a device body, wherein the contact member rotates to move between the contact position and another position, wherein the movement restricting member locks the contact member to restrict rotation of the contact member at the contact position in the feeding direction, and wherein the contact member at the contact position becomes rotatable in the feeding direction when the locking of the contact member by the movement restricting member is released (see at least Figures 4-6).  
 	Regarding claim 3, Sato disclosed a restricting member rotary shaft (58) configured to support the movement restricting member so that the movement restricting member is rotatable with respect to a device body, wherein the movement restricting member rotates by transmission of a moving force from the moving mechanism and moves between the locking position and the lock releasing position (see at least Figures 4-6).  
 	Regarding claim 4, Sato disclosed a placing member (50) on which the sheet is placed; and a conveying member (40) located on an upstream side of the feeder in the feeding direction and configured to contact the sheet placed on the placing member to 
 	Regarding claim 5, Sato disclosed the moving mechanism includes: a linear core (62) member configured to linearly move by driving; and a rotating member (including 70, 66a) coupled to the linear core member to perform rotational movement by linear movement of the linear core member, and wherein the movement restricting member moves between the locking position and the lock releasing position in conjunction with the rotational movement of the rotating member (see Figures 4 and 5).  
 	Regarding claim 6, Sato disclosed the conveying member is at a position at which the conveying member is contactable with the sheet on the placing member when the movement restricting member is at the lock releasing position (Figure 5), and a position at which the conveying member is not in contact with the sheet on the placing member when the movement restricting member is at the locking position (Figure 4).  
 	Regarding claim 7, Sato disclosed a placing member (50) on which the sheet fed by the feeder is placed; and a sheet detector configured to detect presence or absence of the sheet on the placing member, wherein, when the sheet detector detects that no sheet is on the placing member, the control circuitry finishes the feeding operation of the sheet (see the first two paragraphs of column 7).  
	Regarding claim 10, Sato disclosed an image forming apparatus comprising: an image forming device configured to form an image on a sheet-shaped recording 
 	Regarding claim 11, Sato disclosed the sheet feeding device is a manual sheet feeding device (30) configured to feed the recording medium placed on a manual paper feeding tray (50).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Murata US 2015/0368056 (“Murata”).  Sato disclosed the limitations of claim 7 as listed above, but did not specify they type of detector.  Murata teaches a sheet detector that is a contact detecting mechanism (including 9a) configured to contact the sheet placed on the placing member to detect the presence or absence of the sheet on the placing member.  Murata further teaches a sheet detector (93) that is a non-contact detecting mechanism configured to detect the presence of absence of the sheet without contacting the sheet on the placing member.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Murata within Sato to use the well-known sheet detectors to detect the presence or absence of sheets in the tray.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD J SANDERS/Primary Examiner, Art Unit 3658